110 T.C. No. 13



                      UNITED STATES TAX COURT



          PRISCILLA M. LIPPINCOTT ADAMS, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket Nos.   15535-96, 3437-97.       Filed March 3, 1998.

          P contends that, pursuant to the Religious Freedom
     Restoration Act of 1993, she is exempt from Federal
     income taxes. Held: RFRA does not exempt petitioner
     from Federal income taxes.



     Peter Goldberger and James H. Feldman, Jr., for petitioner.

     Linda A. Love, for respondent.



                              OPINION


     FOLEY, Judge:   Respondent determined the following

deficiencies in and additions to petitioner's Federal income

taxes:
                                 - 2 -




                                      Additions to tax
Year         Deficiency          Sec. 6651(a)(1)     Sec. 6654

1988           $2,111                    $522                $134
1989            3,091                     273                 ---
1992            3,364                     160                 ---
1993            3,489                     226                 ---
1994            3,543                     199                  25

       Unless otherwise indicated, all section references are to

the Internal Revenue Code in effect for the years in issue, and

all Rule references are to the Tax Court Rules of Practice and

Procedure.     The issues for decision are as follows:

       1.   Whether, pursuant to the Religious Freedom Restoration

Act of 1993, petitioner is exempt from Federal income taxes.         We

hold that she is not.

       2.   Whether petitioner is liable for additions to tax for

failure to file Federal income tax returns and failure to make

estimated tax payments.     We hold that she is.

       The facts have been fully stipulated under Rule 122 and are

so found.     Petitioner resided in Willingboro, New Jersey, at the

time she filed her petition.

       Petitioner is a devout Quaker and a member of the Religious

Society of Friends, a Quaker organization.          Petitioner adheres to

the fundamental tenets of Quaker theology, including the belief

that the Spirit of God is in every person and that it is wrong to

kill or otherwise harm another person.          Petitioner's faith

dictates that she not voluntarily participate, directly or
                                - 3 -


indirectly, in military activities.     Because Federal income taxes

fund military activities, petitioner believes that her faith

prohibits her from paying such taxes.

     Petitioner contends that, pursuant to the Religious Freedom

Restoration Act of 1993 (RFRA), Pub. L. 103-141, sec. 2, 107

Stat. 1488, 42 U.S.C. sec. 2000bb to 2000bb-4 (1994), she is

exempt from Federal income taxes.   RFRA was enacted in response

to Employment Div., Dept. of Human Resources v. Smith, 494 U.S.

872 (1990).   In Smith, the Supreme Court held that neutral,

generally applicable laws may be applied to religious practices

even when not supported by a compelling governmental interest.

Before Smith, the Government had to demonstrate that the

application of such laws to religious practices was "essential to

accomplish an overriding governmental interest," or represented

"the least restrictive means of achieving some compelling state

interest".    Employment Div., Dept. of Human Resources v. Smith,

supra at 899 (O'Connor, J., concurring in judgment).    In City of

Boerne v. Flores, 521 U.S. ___, 117 S. Ct. 2157 (1997), the

Supreme Court held that RFRA was unconstitutional as applied to

State and local governments.   The Court, however, has not

determined, and the parties do not contend, that RFRA is

unconstitutional as applied to Federal law.

     RFRA restores the compelling interest test by prohibiting

the Government from imposing a substantial burden on the free
                               - 4 -


exercise of religion unless it demonstrates that application of

the burden is the least restrictive means of achieving a

compelling governmental interest.   RFRA, 42 U.S.C. sec. 2000bb-

1(b) (1994); S. Rept. 103-111, at 8, 1993 U.S.C.C.A.N. 1892,

1898.   The legislative history accompanying RFRA explicitly

states that, in evaluating whether the Government has met the

compelling interest test, cases decided prior to Smith are

applicable, and the test "should not be construed more

stringently or more leniently than it was prior to Smith."     S.

Rept. 103-111, at 8-9 (1993), 1993 U.S.C.C.A.N. 1892, 1898.

     Prior to Smith, the Supreme Court repeatedly held that

neutral, generally applicable tax laws meet the compelling

interest test.   See, e.g., Hernandez v. Commissioner, 490 U.S.

680, 699-700 (1989) (stating that the Government had a "broad

public interest in maintaining a sound tax system free of myriad

exceptions flowing from a wide variety of religious beliefs");

United States v. Lee, 455 U.S. 252, 258-259 (1982) (holding that

the Government's "very high" interest in maintaining a

comprehensive Social Security system justified denying an Amish

employer an exemption from Social Security taxes); see also S.

Rept. 103-111 at 5 n.5, 1993 U.S.C.C.A.N. at 1895 (citing the

aforementioned decisions).   In United States v. Lee, the Supreme

Court stated:

     The tax system could not function if denominations were
     allowed to challenge the tax system because tax
                               - 5 -


     payments were spent in a manner that violates their
     religious belief. Because the broad public interest in
     maintaining a sound tax system is of such high order,
     religious belief in conflict with the payment of taxes
     affords no basis for resisting the tax. [Id. at 260;
     citations omitted; emphasis added.]

Thus, while petitioner's religious beliefs are substantially

burdened by payment of taxes that fund military expenditures, the

Supreme Court has established that uniform, mandatory

participation in the Federal income tax system, irrespective of

religious belief, is a compelling governmental interest.    See

id.; Hernandez v. Commissioner, supra.    As a result, requiring

petitioner's participation in the Federal income tax system is

the only, and thus the least restrictive, means of furthering the

Government's interest.   Cf. Steckler v. United States, No. Civ.

A. 96-1054, 1998 WL 28235 (E.D. La., Jan. 26, 1998) (relying on

United States v. Lee to hold that withholding pursuant to section

3406 was the least restrictive means of furthering the compelling

governmental interest of ensuring that all citizens participate

in the tax system).   Therefore, we hold that RFRA does not exempt

petitioner from Federal income taxes.    Accordingly, we sustain

respondent's determinations.   Cf. Babcock v. Commissioner, T.C.

Memo. 1986-168 (upholding additions to tax for failure to file

and failure to make estimated tax payments where a Quaker

taxpayer claimed a religious exemption from Federal income

taxes).
                            - 6 -


To reflect the foregoing,


                                         Decisions will be entered

                                    for respondent.